

Exhibit 10.2
Robert R. Harl
327 East Friar Tuck Lane
Houston, Texas 77024




October 21, 2014





--------------------------------------------------------------------------------

Willbros United States Holdings, Inc.
October 21, 2014
Page 2



VIA FEDEX
Willbros United States Holdings, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
Attention: Chairman of the Board


Dear John:


Reference is made to that certain Employment Agreement dated as of September 20,
2010, between Willbros United States Holdings, Inc., a Delaware corporation
(“WUSH”), and me, as amended by Amendment No. 1 thereto dated as of April 16,
2013, among WUSH, Willbros Group, Inc., a Delaware corporation (“WGI”), and me
(as amended, the “Employment Agreement”), and to that certain letter dated
August 29, 2014 (the “Waiver Letter”). Any capitalized terms used in this letter
but not defined herein shall be defined in accordance with the Employment
Agreement.


Effective as of the date hereof, I hereby resign as an officer and director of
Willbros Group, Inc. (“WGI”) and as an officer, director, trustee or manager of
any subsidiary or affiliate of WGI. The foregoing resignation does not affect my
continued employment with WUSH and my associated rights under the Employment
Agreement and the Waiver Letter. I hereby acknowledge and agree that this letter
and the events giving rise to this letter shall not constitute an Involuntary
Separation from Service for purposes of the Employment Agreement. WGI and WUSH
acknowledge and agree that I shall not be expected to perform any further
services to them for the remainder of the Employment Period and I shall not be
required to provide any certifications to the Securities and Exchange Commission
in connection with the filing by WGI of any periodic reports subsequent to the
date hereof.


WUSH and WGI acknowledge and agree that nothing in this letter shall affect any
of my rights or obligations with respect to indemnification or director and
officer liability insurance coverage to which I am entitled or subject in my
capacity as a former officer and director of WGI or a former officer or director
of certain affiliates, whether under that certain Indemnification Agreement
between WGI and me or otherwise.


WUSH, WGI and I agree that I am entitled to the Succession Award and the
Succession Award shall be paid to me on October 31 in accordance with the terms
of Section 4.3 of the Employment Agreement based on the closing price of WGI
common stock on the New York Stock Exchange on such date; provided, however,
that WUSH and WGI hereby irrevocably waive any and all transfer restrictions set
forth in Section 4.3 on Succession Shares received pursuant to the Succession
Award and further agree that they will not insert any restrictive legends on any
Succession Shares in furtherance of such transfer restrictions; and, provided
further, the Compensation Committee, in its sole discretion, may determine what
percent of the award shall be paid in cash and what percent shall be paid in the
form of common stock of WGI.


Except as otherwise required by law, the parties hereto shall respond to any
inquiry concerning my Employment Agreement, the Waiver Letter or this letter by
stating that my retirement was mutually agreed upon between myself and WGI.
Neither I on the one hand or WUSH or WGI




--------------------------------------------------------------------------------

Willbros United States Holdings, Inc.
October 21, 2014
Page 3

on the other, shall make any public statements or releases to the media
disparaging of the other (including the management of WGI or its affiliates, and
its or their respective business plans, forecasts, or financial condition).
Nothing contained herein shall prevent me from using any truthful,
non-confidential information about WGI and my employment in order to obtain
employment.


Except as specifically modified hereby, the Employment Agreement and Waiver
Letter shall remain in full force and effect. This letter shall bind the parties
and their respective heirs, executors or administrators, personal or legal, and
the parties’ representatives, successors and assigns.


This letter may be executed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.


 
/s/ Robert R. Harl
 
Robert R. Harl



Agreed and accepted this 21st day of October, 2014.


 
/s/ John T. McNabb, II
 
John T. McNabb, II
 
Chairman of the Board
 
Willbros United States Holdings, Inc and
 
Willbros Group, Inc.



